Per Curiam.

The respondent was admitted to practice law by this court on April 4,1956. In this proceeding to discipline him *187for professional misconduct, the petitioner moves to confirm the report of the Justice of the Supreme Court to whom the matter was referred for hearing and report.
The respondent is charged with neglect of 15 legal matters, as follows: (1) failure to take steps to probate a will and complete all estate proceedings; (2) failure to institute suit on 10 claims for damages, two for wrongful death and the balance for personal injuries, as a result of which each claim became time-barred; and (3) failure to properly prosecute four pending personal injury actions. The respondent interposed an answer admitting all of the allegations of the petition.
The respondent claims that he has been suffering from a mental condition which was directly responsible for his acts of professional misconduct set forth in the petition.
In our opinion, both the public and the respondent’s own interest requires his present suspension from the practice of law (Matter of Anonymous, 21 A D 2d 48; Matter of Freedman, 7 A D 2d 447; Matter of Portnick, 5 A D 2d 16; Matter of Gould, 4 A D 2d 174, mot. for lv. to app. den. 3 N Y 2d 708). Accordingly,, we grant the petitioner’s motion to confirm the report and determine that the respondent be suspended for a period of two years, commencing January 1,1973.
Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.